
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.68


CENDANT CORPORATION

CODE OF ETHICS
FOR SENIOR EXECUTIVE AND FINANCIAL OFFICERS


I.    Purpose of Code of Ethics

        The purpose of this Code of Ethics is: to promote the honest and ethical
conduct of our Senior Executive and Financial Officers (described below),
including the ethical handling of actual or apparent conflicts of interest
between personal and professional relationships; to promote full, fair,
accurate, timely and understandable disclosure in periodic reports required to
be filed by Cendant Corporation (the "Company"); and to promote compliance with
all applicable rules and regulations that apply to the Company and its officers.

II.    Introduction

        This Code of Ethics is applicable to the Company's chief executive
officer, chief financial officer, chief operating officers, general counsel,
chief administrative, chief accounting officer and comptroller (or any persons
performing similar functions, together, the "Senior Executive and Financial
Officers"). References in this Code of Ethics to the Company means the Company
or any of its subsidiaries.

        While we expect honest and ethical conduct in all aspects of our
business from all of our employees, we expect the highest possible honest and
ethical conduct from our Senior Executive and Financial Officers. As a Senior
Executive or Financial Officer, you are an example for other employees and we
expect you to foster a culture of transparency, integrity and honesty.
Compliance with this Code is a condition to your employment and any violations
of the Code may result in disciplinary action, up to and including termination
of your employment.

        Waivers of this Code may be made only by the Board or a Board committee
and will be disclosed in accordance with applicable law.

III.  Conflicts of Interest

        A conflict of interest occurs when your private interests interfere, or
appear to interfere, in any way, with the interests of the Company as a whole.
Conflicts of interest can also arise when you take action or you or a member of
your family have interests that may make it difficult for you to perform your
duties to the Company effectively.

        Although we cannot list every conceivable conflict, following are some
common examples that illustrate actual or apparent conflicts of interest that
should be avoided:

Improper Personal Benefits from the Company

        Conflicts of interest arise when an officer or a member of his or her
family receives improper personal benefits as a result of his or her position in
the Company. You may not accept any benefits from the Company that have not been
duly authorized and approved pursuant to Company policy and procedure, including
any Company loans or guarantees of your personal obligations.

Financial Interests in Other Businesses

        You should avoid having an ownership interest in any other enterprise if
that interest compromises or appears to compromise your loyalty to the Company.
For example, you may not own an interest in a company that competes with the
Company or that does business with the Company (such as a supplier) unless you
obtain the written approval of the General Counsel (or, with respect to the
General Counsel, approval by the Chief Executive Officer) before making any such
investment. However, it is not typically considered, and the Company does not
consider it, a conflict of interest (and therefore

--------------------------------------------------------------------------------


prior written approval is not required) to make investments in competitors,
clients or suppliers that are listed on a national or international securities
exchange so long as the total value of the investment is less than one percent
(1%) of the outstanding stock of the corporation and the amount of the
investment is not so significant that it would affect your business judgment on
behalf of the Company.

Business Arrangements with the Company

        Without the prior written approval of the General Counsel (or, with
respect to the General Counsel, approval by the Chief Executive Officer), you
may not participate in a joint venture, partnership or other business
arrangement with the Company.

Corporate Opportunities

        If you learn of a business or investment opportunity through the use of
corporate property or information or your position at the Company, such as from
a competitor or actual or potential supplier or business associate of the
Company (including a principal, officer, director or employee of any of the
above), you may not participate in the business or make the investment without
the prior written approval of the General Counsel (or, with respect to the
General Counsel, approval by the Chief Executive Officer). Such an opportunity
should be considered an investment opportunity for the Company in the first
instance.

Outside Employment or Activities With a Competitor

        Simultaneous employment with or serving as a director of a competitor of
the Company is strictly prohibited, as is any activity that is intended to or
that you should reasonably expect to advance a competitor's interests at the
expense of the Company's interests. You may not market products or services in
competition with the Company's current or potential business activities. It is
your responsibility to consult with the Chief Executive Officer to determine
whether a planned activity will compete with any of the Company's business
activities before you pursue the activity in question.

Outside Employment With a Supplier

        Without the prior written approval of the General Counsel (or, with
respect to the General Counsel, approval by the Chief Executive Officer), you
may not be a supplier or be employed by, serve as a director of or represent a
supplier to the Company. Without the prior written approval of the General
Counsel (or, with respect to the General Counsel, approval by the Chief
Executive Officer), you may not accept money or benefits of any kind from a
third party as compensation or payment for any advice or services that you may
provide to a client, supplier or anyone else in connection with its business
with the Company.

Family Members Working In The Industry

        If your spouse or significant other, your children, parents, or in-laws,
or someone else with whom you have a familial relationship is a competitor or
supplier of Company or is employed by one, you must disclose the situation to
the General Counsel (or, with respect to the General Counsel, to the Chief
Executive Officer) so that the Company may assess the nature and extent of any
concern and how it can be resolved. You must carefully guard against
inadvertently disclosing Company confidential information and being involved in
decisions on behalf of the Company that involve the other enterprise.

        If you have any doubt as to whether or not conduct would be considered a
conflict of interest, please consult with the General Counsel.

2

--------------------------------------------------------------------------------


IV.  Accurate Periodic Reports and Other Public Communications

        As you are aware, full, fair, accurate, timely and understandable
disclosure in our periodic reports filed with the SEC and in our other public
communications is required by SEC rules and is essential to our continued
success. Please exercise the highest standard of care in preparing such
materials. We have established the following guidelines in order to ensure the
quality of our periodic reports.

•All Company accounting records, as well as reports produced from those records,
must be kept and presented in accordance with the laws of each applicable
jurisdiction.

•All records must fairly and accurately reflect the transactions or occurrences
to which they relate.

•All records must fairly and accurately reflect in reasonable detail the
Company's assets, liabilities, revenues and expenses.

•The Company's accounting records must not contain any false or intentionally
misleading entries.

•No transaction may be intentionally misclassified as to accounts, departments
or accounting periods or in any other manner.

•All transactions must be supported by accurate documentation in reasonable
detail and recorded in the proper account and in the proper accounting period.

•No information may be concealed from the internal auditors or the independent
auditors.

•Compliance with Generally Accepted Accounting Principles and the Company's
system of internal accounting controls is required at all times.

V. Compliance with Laws and Ethics Code

        You are expected to comply with both the letter and spirit of all
applicable governmental rules and regulations and this Code, and to report any
suspected violations of applicable governmental rules and regulations or this
Code to the General Counsel or the CEO. No one will be subject to retaliation
because of a good faith report of a suspected violation. If you fail to comply
with this Code or any applicable laws or regulations, you may be subject to
disciplinary measures, up to and including discharge.

No Rights Created

        This Code is a statement of certain fundamental principles, policies and
procedures that govern the Company's Senior Executive and Financial Officers in
the conduct of the Company's business. It is not intended to and does not create
any rights in any employee, customer, supplier, competitor, shareholder or any
other person or entity.

3

--------------------------------------------------------------------------------

ACKNOWLEDGMENT FORM

        I have received and read the Code of Ethics for Senior Executive and
Financial Officers, and I understand its contents. I agree to comply fully with
the standards contained in the Code of Ethics and the Company's related policies
and procedures. I understand that I have an obligation to report to the General
Counsel any suspected violations of the Code of Ethics.


 
 
 


--------------------------------------------------------------------------------

Printed Name
 


--------------------------------------------------------------------------------

Signature
 


--------------------------------------------------------------------------------

Date

4

--------------------------------------------------------------------------------



QuickLinks


CENDANT CORPORATION CODE OF ETHICS FOR SENIOR EXECUTIVE AND FINANCIAL OFFICERS
